         Case 1:14-cr-10162-MLW Document 72 Filed 01/13/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                      )      DOCKET NO.: 1:14-CR-10162-MLW
                                                   )
                          v.                       )
                                                   )
     CAMERON LACROIX                               )
                                                   )


                                  NOTICE TO THE COURT

       On August 10, 2020, undersigned counsel filed a notice of appearance in connection with

the possible filing of a motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).

On January 13, 2021, Mr. LaCroix filed a pro se motion for compassionate release. See Docket

Entry 71. As stated by Mr. LaCroix in his pro se filing, undersigned counsel and Mr. LaCroix

had reached the decision not to file a motion for compassionate release. Id. at p. 21. Mr. LaCroix

decided to reconsider that decision due, in part, to the recent spike in COVID-19 cases at Ft.

Devens. Id. Undersigned counsel informs the Court that he does not intend to supplement Mr.

LaCroix’s comprehensive pro se filing, but stands ready to argue on behalf of Mr. LaCroix

should the Court decide to conduct a hearing on the motion for compassionate release.


                                                       Respectfully submitted,

                                                       /s/ Stylianus Sinnis
                                                       Stylianus Sinnis
                                                       BBO#560148
                                                       Federal Defender Office
                                                       P.O. Box 51268
                                                       Boston, MA 02205
                                                       Tel: 617-223-8061

January 13, 2021

                                  CERTIFICATE OF SERVICE
         Case 1:14-cr-10162-MLW Document 72 Filed 01/13/21 Page 2 of 2




        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
on January 13, 2021.

                                                      /s/Stellio Sinnis
                                                      Stellio Sinnis
